United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1872
                                   ___________

Cynthia D. Fox,                      *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the
      v.                             * Eastern District of Arkansas.
                                     *
Jo Anne B. Barnhart, Commissioner,   * [UNPUBLISHED]
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                          Submitted: December 3, 2002
                              Filed: December 6, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Cynthia Fox appeals the district court’s1 decision affirming the Commissioner’s
denial of disability insurance benefits. Fox withdraws her argument that the
Commissioner’s decision is not supported by substantial evidence, and argues for
reversal only that the administrative law judge (ALJ) committed legal error by failing


      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.
to mention certain medical professionals and their diagnoses. Having carefully
reviewed the record, it is apparent to us that any deficiency in opinion-writing by the
ALJ in this case had no practical effect on the outcome and does not constitute a
sufficient reason for setting aside the administrative decision. See Senne v. Apfel,
198 F.3d 1065, 1067 (8th Cir. 1999). Accordingly, we affirm the judgment of the
district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-